Citation Nr: 0612009	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  00-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected status-post hemorrhoidectomy with 
impairment of sphincter control, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's case was remanded to the RO for additional 
development in May 2004 and May 2005.  The case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran's service-connected hemorrhoidectomy residuals 
are manifested by no internal or external hemorrhoids or 
fissures; the veteran experiences impaired sphincter control 
but not complete loss of control, he has mild incontinence of 
stool requiring the wearing of pads.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected status-post hemorrhoidectomy with 
impairment of sphincter control have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.114, Diagnostic Codes 7332, 7336 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Associated with the claims file are private treatment reports 
from Bryan Medical Group.  The veteran reported seepage of 
his bowels in January 2000.  In March 2000 he was diagnosed 
with hematochezia (bright red blood in the stool).  The 
veteran underwent a colonoscopy with removal of a polyp at 
the rectum in March 2000.  The veteran was prescribed Depends 
Undergarments in October 2003.  

The veteran was afforded a VA examination in March 2000.  The 
veteran reported incontinence of a small amount of stool 
which had tinged his underwear on more than one occasion.  He 
reported soreness with more than one bowel movement per day.  
He also reported blood if there were more than two bowel 
movements per day.  He complained of a constant itching 
sensation because of mild incontinence of stool.  Physical 
examination of the rectum and anus revealed stool in the 
perianal region.  The examiner reported that the stool was 
guaiac-negative.  The examiner also reported that the 
veteran's anal tone was slightly decreased.  His prostate was 
not enlarged.  The examiner diagnosed the veteran with a 
history of hemorrhoids status-post surgery for hemorrhoids, 
mild decrease in anal tone and mild incontinence of stool 
secondary to decreased anal tone.  

Outpatient treatment reports from VA dated from May 2000 to 
September 2000 were unrelated to the issue on appeal.  

The veteran was afforded a VA examination in February 2001.  
The veteran reported four previous surgeries for hemorrhoids.  
The veteran said that he had to use the bathroom three times 
a day.  He reported fecal leakage and severe pain.  The 
veteran reported seeing traces of blood.  Physical 
examination of the rectum revealed no fissures or 
hemorrhoids.  The examiner said there were significant scars 
in the rectal area after the operations.  

The veteran was also afforded a VA examination in March 2001.  
The veteran reported pain in his rectum five days a week.  He 
said that he had urgency of bowel movement and stress 
incontinence of stools especially when he sneezed or coughed.  
He reported occasionally wearing a pad to handle the stress 
incontinence.  Physical examination revealed minimal scarring 
in the perianal area and slightly diminished sphincter tone.  
The examiner noted that the veteran was able to generate 
reasonable pressures on squeezing.  The examiner said there 
was no blood on examination and the veteran was not wearing a 
pad.  He concluded that the veteran had multiple hemorrhoid 
surgeries and reduced tone of the external sphincter with 
fair pressures on squeezing.  He said the veteran did not 
need any surgeries such as a colostomy to avoid problems.  He 
said that some of the veteran's symptoms sounded like 
irritable bowel syndrome but in view of surgery and scar in 
the perianal area on rectal examination, some of the symptoms 
were likely due to the previous hemorrhoid surgeries.  

The veteran was afforded a VA examination in July 2005.  The 
veteran reported leakage between once a week and daily.  He 
reported frequent urgency to go to the bathroom for bowel 
movement once or twice a day but occasionally three times a 
day.  He said he had to get to a bathroom within five minutes 
after the urge.  He reported using pads when he goes out but 
said he did not use any medication.  He reported stress 
incontinence with coughing but not sneezing.  Physical 
examination revealed no evidence of fecal leakage or blood.  
The size of the lumen of the rectum and anus was moderately 
decreased.  Scars were noted to be moderate in the area of 
the anus and rectum.  There was impaired sphincter control 
but no complete loss of sphincter control.  

The veteran was also afforded a VA examination in September 
2005 for examination of scars.  The veteran was noted to have 
impairment of control of the anal sphincter.  There was not 
complete loss of sphincter control.  The veteran reported 
intermittent leakage of fecal material.  He reported 
involuntary bowel motion once or twice per week.  He reported 
urgency to empty his rectum one to three times per days.  He 
said if he tried to hold over for five minutes he soiled his 
underclothes.  He said for that reason he wears pads when he 
goes out.  He said he did not take any oral medication or use 
topical medication.  He reported pain in the anal region on 
sitting for more than an hour.  There was no blood or mucus 
in the stools.  Physical examination of the anal region was 
normal.  There were no fissures, hemorrhoids or fistulas.  
The anal margin was noted to be smooth and normal.  The tone 
of the anal sphincter was diminished.  There were no visible 
scars.  There was also no visible leakage at the time of the 
examination.  Digital examination of the anus and rectum 
showed that the anus was 1.5 centimeters (cm) in diameter and 
the rectum was 5 cm in diameter.  The lining of the anal 
canal and rectum were smooth.  There was no tenderness of the 
anus or rectum at the time of the examination.  There were no 
palpable lesions in the anus or the rectum.  The examiner 
diagnosed the veteran as status-post hemorrhoidectomy with 
impairment of sphincter control secondary to previous 
hemorrhoidectomies.  The examiner concluded that there was no 
evidence of visible or palpable scars and no additional 
impairment of sphincter control due to scarring. 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The veteran's residuals from hemorrhoidectomy are currently 
evaluated as 30 percent disabling for hemorrhoids and 
impairment of sphincter control, effective from February 7, 
2000.

Under Diagnostic Code 7336, assignment of a 10 percent 
evaluation is contemplated where hemorrhoids are shown to be 
large or thrombotic, and where such are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  

In this case there is no evidence of internal or external 
hemorrhoids.  Private records and VA examinations were 
negative for any reference to treatment for hemorrhoids.  At 
his most recent VA examination in September 2005, the 
examiner reported no fissures, hemorrhoids or fistulas.  
Prior examinations also failed to reveal any evidence of 
hemorrhoids.  Absent any current showing of hemorrhoids, 
presumably because of successful surgeries, a compensable 
rating under Diagnostic Code 7336 is not warranted.

Under Diagnostic Code 7332 for impairment of sphincter 
control, a 10 percent rating is warranted with constant 
slight, or occasional moderate leakage.  A 30 percent rating 
is warranted with occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent rating is 
granted with extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted with complete loss of sphincter control.

The veteran reported wearing a pad due to leakage of his 
bowels.  At the March 2000 VA examination the veteran 
complained of a constant itching sensation because of what 
was described as "mild" incontinence of stool.  The veteran 
reported fecal leakage at the February 2001 VA examination.  
At the March 2001 VA examination physical examination 
revealed minimal scarring in the perianal area and slightly 
diminished sphincter tone.  The examiner noted that the 
veteran was able to generate reasonable pressures on 
squeezing.  The veteran reported stress incontinence of 
stools especially when he sneezed or coughed.  At the time of 
the March 2001 VA examination the veteran was not wearing a 
pad.  However, the veteran was prescribed Depends 
Undergarments by his private physician in October 2003.  At 
the July 2005 VA examination the veteran reported wearing 
pads whenever he went out.  The veteran reported stress 
incontinence with coughing but not sneezing.  Physical 
examination revealed no evidence of fecal leakage or blood.  
The examiner said there was impaired sphincter control but no 
complete loss of sphincter control.  Finally, at the most 
recent VA examination in September 2005, the veteran was 
noted to have impairment of control of the anal sphincter.  
There was not complete loss of sphincter control.  The 
veteran reported intermittent leakage of fecal material.  He 
reported involuntary bowel motion once or twice per week.  
Such a frequency of leakage and involuntary bowel movements 
amounts to occasional problems.  He has not had extensive 
leakage as noted above, and the involuntary bowel movements 
have not been fairly frequent.  Therefore, the veteran does 
not meet the criteria for a rating in excess of 30 percent 
for his residuals of hemorrhoidectomy with impairment of 
sphincter control.  The evidence of record also fails to 
establish that the veteran experiences complete loss of 
sphincter control.  

The Board also notes that the veteran's disability includes 
scarring as a result of the hemorrhoidectomy.  The Board 
notes that by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin.  See 67 Fed. Reg. 
49,590-49,599 (2002).  Because this change took effect during 
the pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected postoperative residuals.  

In evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Under the former criteria of Diagnostic Code 7803, scars, 
superficial, provides for a 10 percent evaluation where such 
scars are poorly nourished, with repeated ulceration.  38 
C.F.R. § 4.118 (2002).  

Under the former criteria of Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration 
warrant a 10 percent disability rating.  The 10 percent 
rating is the maximum schedular disability rating available 
under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2002).  

The former criteria of Diagnostic Code 7805, scars, other, 
provides for rating based on limitation of function of the 
part affected.  38 C.F.R. § 4.118 (2002).  

Under the amended criteria for Diagnostic Code 7801 for a 
scar other than on the head, face, or neck, that is deep or 
causes limited motion, a 10 percent rating is for application 
if the area of the scar exceeds 6 square inches (39 square 
centimeters).  38 C.F.R. § 4.118 (2005).  A 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, if the area of the scar is 144 
square inches (929 square cm.) or greater.  38 C.F.R. § 4.118 
(2005).  

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  38 C.F.R. § 4.118 (2005).  
A 10 percent rating is also applicable under Diagnostic Code 
7804 for scars that are superficial, painful on examination.  
(An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2005).)  Other scars are 
to be rated based on limitation of function of the part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118 
(2005).  

In this case there is no basis for assigning a separate 
rating for the veteran's service-connected status-post 
hemorrhoidectomy scarring.  The veteran's scarring does not 
rise to a compensable level under the old or new regulations.  
38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 (2005).  While 
the various VA examiners have said that scars were noted in 
the area of the anus and rectum, at the most recent VA 
examination for evaluation of scars in September 2005, the 
anal margin was noted to be smooth and normal.  There were no 
visible scars.  The lining of the anal canal and rectum were 
smooth.  There was no tenderness of the anus or rectum at the 
time of the examination.  There were no palpable lesions in 
the anus or the rectum.  The examiner concluded that there 
was no evidence of visible or palpable scars and no 
additional impairment of sphincter control due to scarring.  
Even when scars were noted, there was no suggestion that any 
scar was unstable or painful on objective demonstration.  
Additionally, there was no suggestion that any scarring was 
of a size as to warrant a compensable rating or that any 
scarring affected function beyond what has already been 
contemplated by the 30 percent rating that a separate 
compensable rating could be assigned.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected status post hemorrhoidectomy 
with impairment of sphincter control has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that the 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
status-post hemorrhoidectomy with impairment of sphincter 
control.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for an increased rating in 
May 2004.  The veteran was informed that he should obtain and 
provide copies of treatment records, unless he desired the 
RO's assistance in that endeavor.  The RO informed the 
veteran that the evidence must show that his service-
connected disability had worsened.  The RO also informed the 
veteran of the status of his claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although all notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Additionally, while no notice was 
provided as to the potential award of an effective date, see 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), such an issue is not now before the Board and 
therefore need not be remanded.)  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA and private 
treatment records were obtained and associated with the 
claims file.  The veteran was afforded several VA 
examinations as noted above.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran and his claim for a higher 
rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).  


ORDER

Entitlement to an increased disability evaluation for 
service-connected status-post hemorrhoidectomy with 
impairment of sphincter control is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


